         Case 1:19-cr-10141-LTS Document 156 Filed 09/14/20 Page 1 of 10



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                               )
                                                       )
v.                                                     )
                                                       )       Crim. No. 19-10141-LTS
(1) SHELLEY M. RICHMOND JOSEPH and                     )
(2) WESLEY MACGREGOR,                                  )
                                                       )
                       Defendants.                     )


                       UNITED STATES’ OPPOSITION TO
                DEFENDANTS’ MOTIONS FOR STAY PENDING APPEAL

       The United States respectfully opposes the defendants’ motions to stay the District

Court’s proceedings pending the defendants’ interlocutory appeals (Doc. Nos. 153, 155). The

appeals challenge this Court’s denial of the defendants’ motions to dismiss the indictment based

on two defenses, the Tenth Amendment (both defendants) and judicial immunity (defendant

Joseph only). The Court should deny the motions to stay because the Court’s Order is not a final

decision on either defense and therefore is not appealable, and because the appeals are patently

meritless in any event. In the alternative, if the Court allows the motions to stay, it should

continue to exercise control over matters, such as the pending discovery motions, that are not

related to the issues on appeal.

                                   PROCEDURAL HISTORY

       On April 25, 2019, a grand jury returned a four-count indictment charging both

defendants, Shelley Joseph and Wesley MacGregor, with Conspiracy to Obstruct Justice, in

violation of 18 U.S.C. § 1512(k) (Count One); Obstruction of Justice and Aiding and Abetting,

in violation of 18 U.S.C. §§ 1512(c) and 2 (Count Two); and Obstruction of a Federal

Proceeding and Aiding and Abetting, in violation of 18 U.S.C. §§ 1505 and 2 (Count Three). The

indictment also charges MacGregor with Perjury, in violation of 18 U.S.C. § 1623 (Count Four).
         Case 1:19-cr-10141-LTS Document 156 Filed 09/14/20 Page 2 of 10



       On September 6, 2019, Joseph and MacGregor filed separate motions to dismiss Counts

One to Three of the indictment. (MacGregor did not move to dismiss the perjury charge.) Both

defendants argued that the indictment fails to state an offense against them, that the prosecution

of the defendants violates the Tenth Amendment anti-commandeering doctrine, and that the

charging statutes are unconstitutionally vague. In addition, Joseph argued that the doctrine of

judicial immunity bars her prosecution. The government opposed both motions. The Court held a

hearing on the motions on July 11, 2020, and denied the motions on July 27, 2020.

       On August 10, 2020, the defendants filed notices of interlocutory appeal. On August 31,

2020, the defendants filed motions to stay the District Court’s proceedings pending appeal. In

their motions the defendants represent that they both are appealing this Court’s ruling on their

Tenth Amendment defense, and Joseph is appealing the ruling on her judicial immunity defense.

See Doc. No. 154-155.

              THE PARTIES’ ARGUMENTS, AND THE COURT’S RULING,
                         ON THE MOTIONS TO DISMISS

       In the dismissal motion briefing the parties made the following arguments concerning the

Tenth Amendment and judicial immunity defenses, and the Court ruled as follows.

       1. The Tenth Amendment Defense

       The defendants argued that they are being prosecuted for failing to enforce federal

immigration laws, in alleged violation of the Tenth Amendment anti-commandeering doctrine.

See Joseph Memo. in Support of Mot. to Dismiss (Doc. No. 60) at 26-29; MacGregor Memo. in

Support of Mot. to Dismiss (Doc. No. 62) at 16-20. The government contended that the

defendants are not charged with failing to enforce federal immigration laws, i.e., failing to assist

the ICE Officer in executing the immigration detainer and warrant for A.S. Rather, they are

charged with corruptly impeding an immigration proceeding by affirmatively helping an alien
         Case 1:19-cr-10141-LTS Document 156 Filed 09/14/20 Page 3 of 10



evade lawful arrest by an ICE Officer. See U.S. Opp. to Joseph Mot. to Dismiss (Doc. No. 98) at

29-31; U.S. Opp. to MacGregor Mot. to Dismiss (Doc. No. 99) at 16-18. The Court held:

         . . . [T]he defendants characterize the Indictment as criminalizing their “lawful
         decision not to assist” the ICE officer in administering federal immigration
         laws, Joseph’s “decisions about how to manage [her] courtroom[],” and
         MacGregor’s “exercise of his daily duties.” Doc. No. 60 at 31, 34; Doc. No.
         62 at 16, 18; see also Doc. No. 115 at 24 (suggesting Joseph engaged in only
         “lawful and discretionary acts” and “did not ‘affirmatively impede’
         anything”). At bottom, the defendants’ constitutional argument[] require[s] the
         assessment of disputed facts, characterizations of the events underlying the
         Indictment, or other evidentiary analysis. Such fact-laden determinations are
         outside the scope of a motion to dismiss. Because the Indictment complies with
         the governing legal standard, [the Tenth Amendment] challenge [does not]
         provide an avenue to dismissal.

Order Denying Motions to Dismiss (Doc. No. 142) at 6-7.

       2. The Judicial Immunity Defense

       Joseph argued that her allegedly criminal conduct constituted a judicial act and judicial

immunity for judicial acts applies in criminal cases. See Joseph Memo. in Support of Mot. to

Dismiss (Doc. No. 60) at 9-15. The government maintained that Joseph’s conduct did not

constitute a judicial act, and, even if it did, judicial immunity does not apply in a criminal case.

See U.S. Opp. to Joseph Mot. to Dismiss (Doc. No. 98) at 7-16. The Court held:

         The parties hotly contest whether judicial immunity insulates against criminal
         liability or is restricted to civil lawsuits. . . . The Court need not now resolve
         this question, for even if judicial immunity extends to the criminal context, it
         would apply only where “judicial acts performed within a judge’s jurisdiction”
         are concerned. In re Kendall, 712 F.3d 814, 833-37 (3d Cir. 2013) (Roth, J.,
         concurring); see Zenon v. Guzman, 924 F.3d 611, 616-20 (1st Cir. 2019)
         (engaging in a fact-intensive analysis of the nature and function of the conduct
         at issue to determine whether judicial immunity from civil suit applied); see
         also Mireles v. Waco, 502 U.S. 9, 9 n.1, 11-12 (1991) (noting judges are “not
         absolutely immune from criminal liability” (emphasis added)). Of course, any
         such immunity, if it exists, would never shield “corruption or bribery.” In re
         Kendall, 712 F.3d at 834. Where the Indictment charges that Joseph acted
         “corruptly,” Doc. No. 1 ¶¶ 27, 30, 38, 40, 42, it is not within this Court’s
         province on a motion to dismiss to determine whether judicial immunity, even
         if its reach encompasses criminal liability, provides a viable shelter for Joseph
         in the circumstances alleged here. See Stepanets, 879 F.3d at 372 (explaining
         Case 1:19-cr-10141-LTS Document 156 Filed 09/14/20 Page 4 of 10



         “that a court must deny a motion to dismiss if the motion relies on disputed
         facts”).

Order Denying Motions to Dismiss (Doc. No. 142) at 5.

                                   STANDARD OF REVIEW

       1. Interlocutory Appeals

       The Court of Appeals has jurisdiction only over “final decisions” by the District Court.

28 U.S.C. § 1291.

         Given this statute, interlocutory appeals – appeals before the end of district
         court proceedings – are the exception, not the rule. The statute recognizes that
         rules that permit too many interlocutory appeals can cause harm. An
         interlocutory appeal can make it more difficult for trial judges to do their basic
         job – supervising trial proceedings. It can threaten those proceedings with delay,
         adding costs and diminishing coherence. It also risks additional, and
         unnecessary, appellate court work either when it presents appellate courts with
         less developed records or when it brings them appeals that, had the trial simply
         proceeded, would have turned out to be unnecessary.

Johnson v. Jones, 515 U.S. 304, 309 (1995).

       For a so-called collateral order to constitute a “final decision,” it must “[1] conclusively

determine the disputed question, [2] resolve an important issue completely separate from the

merits of the action, and [3] be effectively unreviewable on appeal from a final judgment.” Id. at

310 (internal quotation marks omitted). The Supreme Court has “interpreted the collateral order

exception ‘with the utmost strictness’ in criminal cases.” Midland Asphalt Corp. v. United States,

489 U.S. 794, 799 (1989) (quoting Flanagan v. United States, 465 U.S. 259, 265 (1984)).

       2. The Divestiture Rule

       Ordinarily, the filing of a notice of appeal “‘confers jurisdiction on the court of appeals

and divests the district court of its control over those aspects of the case involved in the appeal.’”

Donahue v. Fed. Nat’l Mortgage Ass’n, __ F.3d __, 2020 WL 4726653, at *3 (1st Cir. Aug. 14,

2020) (quoting Griggs v. Provident Consumer Discount Co., 459 U.S. 56, 58 (1982)). The

divestiture rule is not based on a statute and is not jurisdictional. See United States v. Carpenter,
         Case 1:19-cr-10141-LTS Document 156 Filed 09/14/20 Page 5 of 10



941 F.3d 1, 6 (1st Cir. 2019). It is “rooted in concerns of judicial economy, crafted by courts to

avoid the confusion and inefficiency that would inevitably result if two courts at the same time

handled the same issues in the same case.” United States v. Rodríguez-Rosado, 909 F.3d 472,

477-78 (1st Cir. 2018). The divestiture rule does not apply “‘if the notice of appeal is defective in

some substantial and easily discernible way (if, for example, it is based on an unappealable

order) or if it otherwise constitutes a transparently frivolous attempt to impede the progress of

the case,’” for example, by being “‘patently meritless.’” Donahue, 2020 WL 4726653, at *3

(quoting United States v. Brooks, 145 F.3d 446, 456 (1st Cir. 1998); Rivera-Torres v. Ortiz-

Velez, 341 F.3d 86, 96 (1st Cir. 2003)).

                                           ARGUMENT

   I. The Court Should Deny the Motions to Stay

           A. The Defendants Have Appealed from a Decision That Is Not Final and
              Therefore Is Not Appealable

       As noted above, one of the requirements for a collateral order to constitute a final

decision is that it conclusively determine the disputed question. See Johnson, 515 U.S. at 310.

The Court’s denial of the motions to dismiss the indictment did not do so. It did not finally

adjudicate either the defendants’ Tenth Amendment defense or Joseph’s judicial immunity

defense. The Court did not reach the merits of the Tenth Amendment defense, reasoning that it

requires “the assessment of disputed facts, characterizations of the events underlying the

Indictment, or other evidentiary analysis,” which the Court described as “fact-laden

determinations.” Order (Doc. No. 142) at 6-7. Nor did it reach the issue of whether judicial

immunity applies in a criminal case. The Court reasoned that, even assuming it does apply, it

would not be a rule of absolute immunity; it would extend only to judicial acts performed within

a judge’s jurisdiction; and the question of whether Joseph engaged in a judicial act is factually

disputed. Id. at 5. Accordingly, the Court’s Order is not a final, appealable decision. See, e.g.,
         Case 1:19-cr-10141-LTS Document 156 Filed 09/14/20 Page 6 of 10



Johnson, 515 U.S. at 313 (holding that a district court order denying a defendant’s qualified

immunity defense is not a final, appealable decision if it turns on disputed facts); Filler v. Kellett,

859 F.3d 148, 155 (1st Cir. 2017) (First Circuit lacked jurisdiction to hear interlocutory appeal of

denial of motion to dismiss filed by prosecutor who claimed absolute immunity, because the

availability of that defense turned on disputed facts); District of Columbia v. Trump, 959 F.3d

126, 132 (4th Cir. 2020) (Court of Appeals lacked jurisdiction to hear interlocutory appeal on

issue of President’s claim of absolute immunity because the district court had not issued a final

decision denying the claim).

       With regard to the Tenth Amendment defense, the Court’s Order is unappealable for a

second reason: that defense is effectively reviewable on appeal from a final judgment. See

Johnson, 515 U.S. at 310. A decision is effectively unreviewable on appeal from a final

judgment “only where the order at issue involves ‘an asserted right the legal and practical value

of which would be destroyed if it were not vindicated before trial.’” Midland Asphalt Corp. v.

United States, 489 U.S. 794, 799 (1989) (quoting United States v. MacDonald, 435 U.S. 850,

860 (1978)); see also United States v. Hollywood Motor Car Co., 458 U.S. 263, 269 (1982)

(noting the “crucial distinction” between a right not be tried, which “falls in the category of

rights that can be enjoyed only if vindicated prior to trial,” and a right “whose remedy requires

the dismissal of charges,” which does not). The Supreme Court has found denials of only three

types of motions in criminal cases to be immediately appealable: motions to reduce bail, motions

to dismiss on double jeopardy grounds, and motions to dismiss under the Speech or Debate

Clause. See Midland Asphalt Corp., 489 U.S. at 799 (citing Stack v. Boyle, 342 U.S. 1 (1951);

Abney v. United States, 431 U.S. 651 (1977); Helstoski v. Meanor, 442 U.S. 500 (1979)). A

district court’s denial of a motion to dismiss an indictment on other grounds is not immediately

appealable because it is effectively reviewable on appeal from a final judgment. See, e.g., United
          Case 1:19-cr-10141-LTS Document 156 Filed 09/14/20 Page 7 of 10



States v. Ramirez-Burgos, 44 F.3d 17, 19 (1st Cir. 1995). That is so even if the motion is

“founded on a valid constitutional right.” United States v. Tucker, 745 F.3d 1054, 1063 (10th Cir.

2014).

         Because the defendants’ appeals are based on a nonappealable order, the divestiture rule

does not apply. See Donahue, 2020 WL 4726653, at *3 (citing United States v. Brooks, 145 F.3d

446, 456 (1st Cir. 1998)). Therefore, the Court should deny the motions to stay.

            B. The Appeals Are Patently Meritless

         A second, independent reason why the Court should deny the motions to stay is that the

appeals are patently meritless. See id. (citing Rivera-Torres v. Ortiz-Velez, 341 F.3d 86, 96 (1st

Cir. 2003)).

         With regard to the Tenth Amendment defense, the defendants plainly are not charged

with failing to enforce federal immigration law. Joseph is charged with conspiring with the

Defense Attorney at sidebar (and turning off the courtroom recorder to conceal their discussion)

to create a pretext that would allow A.S. to go downstairs to the lockup after being released from

court custody so that he could be let out the rear sally port exit of the Newton District Courthouse in

order to evade arrest by the ICE Officer waiting in the front lobby, and with following through with

that ruse. MacGregor is charged with conspiring with the Defense Attorney to release A.S. out the

rear sally port exit, contrary to normal custom and practice, in order to help A.S. evade arrest by the

ICE Officer, and with following through with that plan. Thus, both defendants are charged with

affirmatively, corruptly impeding an immigration proceeding. Neither is charged with passively

failing to assist the ICE Officer. The distinction between failing to assist and actively impeding ICE

was underscored in a policy issued in November 2017 by the Chief Justice of the Massachusetts Trial

Court in response to the SJC’s decision in Lunn v. Commonwealth, 78 N.E.3d 1143 (Mass. 2017).

The policy stated that if a DHS official sought to take custody of a person who was no longer in court
           Case 1:19-cr-10141-LTS Document 156 Filed 09/14/20 Page 8 of 10



custody – as was the case with A.S. once Joseph ordered his release – court personnel, while

prohibited from “assist[ing] in the physical act of taking that individual into custody” also were

prohibited from “imped[ing] DHS officials from doing so.” Doc. No. 60-1 at 5; see Ryan v. ICE, __

F.3d __, 2020 WL 5201945, at *2 (1st Cir. Sept. 1, 2020) (“If an ICE officer attempts to effect a civil

arrest of a noncitizen who is not in the court’s custody, the policy instructs state-court personnel

neither to impede nor to assist with the arrest.”).

          Joseph’s judicial immunity defense is also patently meritless. To begin with, judicial

immunity – which the Supreme Court has extended only to civil liability – applies only to judicial

acts, and Joseph’s conduct charged in the indictment was not a judicial act. Although ordering a

defendant to be released from court custody is a judicial act, the act of effecting the release –

removing handcuffs, returning property, deciding which door to use – is not. It is a ministerial act

normally accomplished by a court officer or a probation officer. Furthermore, even if the indictment

did charge Joseph with a criminal judicial act, “a judge is not absolutely immune from criminal

liability.” Mireles v. Waco, 502 U.S. 9, 10 n.1 (1991) (per curiam) (citing Ex parte Virginia, 100 U.S.

339, 348-49 (1879)). While Joseph correctly notes that the statement in Mireles is dictum, the Court

of Appeals, like the District Court, is “bound by the Supreme Court’s considered dicta almost as

firmly as by the Court’s outright holdings.” United States v. Tsarnaev, 968 F.3d 24, 89 n.57 (1st Cir.

2020) (internal quotation marks omitted).

          In sum, the Court should deny the motions to stay because the defendants have appealed from

a nonappealable Order and because their appeals are patently meritless.

    II.      If the Court Allows the Motions to Stay, It Should Continue to Exercise Control
             Over Matters that Are Not Related to the Issues on Appeal.

          As noted above, the filing of a notice of appeal from a final decision confers jurisdiction

on the Court of Appeals. But it does not divest the District Court of jurisdiction. Rather, it

“‘divests the district court of its control over those aspects of the case involved in the appeal.’”
           Case 1:19-cr-10141-LTS Document 156 Filed 09/14/20 Page 9 of 10



Donahue, 2020 WL 4726653, at *3 (quoting Griggs v. Provident Consumer Discount Co., 459

U.S. 56, 58 (1982)).

       If the Court allows the motions to stay, the government respectfully requests that it

continue to exercise control over aspects of the case not involved in the appeals, such as the

pending discovery motions, to avoid further delay. 1 See, e.g., United States v. W.R. Grace, 235

F.R.D. 692, 694 (D. Mont. 2006) (resolving discovery disputes despite government’s pending

interlocutory appeal that challenged district court’s order limiting the government’s trial

presentation); see also United States v. Reliant Energy Servs., Inc., 420 F. Supp. 2d 1043, 1049

(N.D. Cal. 2006) (deciding defendant’s motion to dismiss indictment despite government’s

pending interlocutory appeal of pretrial evidentiary ruling); United States v. Wright, Crim. No.

16-10141-03-EFM, 2017 WL 4758963, at *2 (D. Kan. Oct. 20, 2017) (deciding defendant’s

motion for release on bond despite government’s pending interlocutory appeal of dismissal of

one of three counts in the indictment); United States v. Rodriguez-Lopez, Crim. No. 06-145-C,

2008 WL 4724489, at *1 (W.D. Ky. Oct. 24, 2008) (deciding government’s Rule 15 motion to

depose a witness despite defendant’s pending interlocutory appeal of pretrial evidentiary ruling).

                                         CONCLUSION

       For the foregoing reasons, the government respectfully requests that the Court deny the

motions to stay. In the alternative, if the Court allows the motions, the government requests that

the Court continue to exercise control over aspects of the case not involved in the appeal,

including by resolving the pending discovery motions.




       1
          On July 27, 2020, the Court issued an Order denying one of the discovery motions
(Joseph’s motion to compel the production of grand jury legal instructions) and requiring the
parties to submit certain documents ex parte for the Court’s in camera review to assist the Court
in resolving the other pending discovery motions. See Doc. No. 143. The government complied
with the Order and presumes the defense did as well.
        Case 1:19-cr-10141-LTS Document 156 Filed 09/14/20 Page 10 of 10



                                              Respectfully submitted,

                                              ANDREW E. LELLING
                                              United States Attorney


                                         By: /s/ Christine Wichers
                                             DUSTIN CHAO
                                             CHRISTINE WICHERS
                                             Assistant U.S. Attorneys




                                      Certificate of Service

        I certify that this document filed through the ECF system will be sent electronically to the
registered participants as identified on the Notice of Electronic Filing (NEF) on September 14,
2020.

                                              /s/ Christine Wichers
                                              Christine Wichers
